Citation Nr: 1426147	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1968 to October 1971.  The Veteran is in receipt of the Combat Infantryman Badge (CIB). 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A review of the Virtual VA paperless claims processing system reveals a pertinent March 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, VA treatment records must be obtained.  The Veteran has identified additional VA treatment records that are not present in the claims folder.  In a November 2002 VA examination and his February 2009 notice of disagreement, he reported that he was treated at the McAllen, Texas VA clinic for a brief period in 1971 or 1972, shortly after discharge from active duty.  These records are not in the claims file and it does not appear any attempts were made to obtain them.

Also, the AOJ should secure any outstanding VA treatment records from the San Antonio VA healthcare system dated from January 2011 to the present.  

Second, another VA hypertension examination and medical opinion is warranted because the June 2008 VA examination was inadequate as it did not address all theories of service connection.  The examiner only addressed whether the Veteran's service connected PTSD proximately caused his hypertension.  

The examiner did not address direct service connection.  Of note, the Veteran is in receipt of a combat medal for his service in Vietnam.  In his February 2009 notice of disagreement, he states that he first manifested symptoms of high blood pressure such as dizziness while still on active duty after combat.  If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d).  In addition, the examiner did not address whether the Veteran's hypertension has been permanently aggravated by his PTSD.  The Veteran reports that his anxiety stemming from PTSD has aggravated his blood pressure.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Request VA medical records from the McAllen, Texas VA clinic from 1971 and 1972.  In addition, request VA medical records from the San Antonio VA healthcare system, dated after January 2011 to the present, if the Veteran says he received any additional treatment at these facilities.  All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.  Provide the required notice to the Veteran

2. After any additional records are associated with the claims file, schedule the Veteran for a VA hypertension examination and opinion.  The examination should include any diagnostic testing or evaluation deemed necessary.  The Veteran must be interviewed.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  In rendering the opinion, the examiner must consider the entire claims folder and must provide a clear explanation for each opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  Also, the examiner must consider all pertinent medical and lay evidence, including the Veteran's lay statements regarding continuity of symptomatology. 

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's hypertension first manifested during his military service in Vietnam?  For purposes of answering this question, the VA examiner must presume that the Veteran experienced symptoms such as dizziness after his combat-related experiences in Vietnam.  The examiner must consider the following:  the Veteran's lay assertions of continuous symptoms of hypertension since discharge in 1971; an August 1971 separation examination at which the Veteran's blood pressure was normal (120/80); a VA treatment record from July 2002 that states that the Veteran is followed by a private doctor since December 2000 for his hypertension; and a June 2004 VA PTSD examination  report which notes that the Veteran reported having high blood pressure for the past 10 years. 

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's hypertension is proximately due to or the result of service-connected PTSD?

(c) Is it at least as likely as not (i.e., 50 percent or more probable) hypertension is aggravated or worsened by service-connected PTSD, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is aggravation or worsening of hypertension by his service-connected PTSD, the examiner must also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(d) In rendering the opinions above with respect to a secondary relationship, the examiner must consider and address any relevant medical treatise evidence that addresses the existence of a relationship between PTSD and hypertension.  The examiner should also consider any other known risk factors for hypertension, and what role if any they play in this particular Veteran.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. 

5. Thereafter, consider all of the evidence of record and readjudicate the issue of service connection for hypertension on a direct and secondary basis.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

